DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1, 3-16 and 21-24 are pending.  Claims 1 and 11 are independent.  Claims 2, 17-20 are cancelled.
Response to Amendment
The rejection of claims 1, 3-16 and 21-24 under 35 U.S.C. 103 as being unpatentable over Baldridge et al. (US 7,659,237 B2) in view of Zou et al. (CN102115697A) Google Patents translation is maintained.
Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive. Applicant’s urge that Baldridge nor Zou teach the claimed amendment requiring 0.1%-2% of the saccharomyces ferment filtrate and further urge that the references do not mention their detergent has any type of effect on post-wash odor formation.  In response, Examiner agrees that Baldridge et al. do not teach the claim amendment requiring 0.1% to 2% of the saccharomyces ferment filtrate.  However, the combination rejection is maintained because Zou et al. guide one of ordinary skill to a concept of removing peculiar smells in laundry with even a 1:4 ratio of 1-3% saccharomyces ferment in detergent (in either the washing powder or washing liquid detergent) effectively removes any peculiar smells as it comes into contact with the clothing garments and the laundry washing tub.  See claims 3-10 and page 2 of the Google Patents translation.  Accordingly, the combination rejection is maintained and the amendments are addressed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Baldridge et al. (US 7,659,237 B2) in view of Zou et al. (CN102115697A) Google Patents translation is attached and referenced below.
Baldridge et al. (US 7,659,237 B2) exemplify in the second table of col.7, a liquid laundry detergent comprising 64.92% water by weight (see col.7,ln.26 encompassing the amount of water in claims 4, 5, and 13-14), 20% fermentation of saccharomyces (see col.7,ln.27) and 1.5% anionic surfactant and 7.5% nonionic surfactants( encompassing the claimed amount of nonionic surfactant of claims 9 and 11).
Regarding the ionic surfactant of claims 8 and 11, Baldridge et al. guide one of ordinary skill to optimize the % of anionic surfactant of from about 5% by weight to about 25% by weight (see the anionic surfactants having tradenames Neodol 25-7 and Texapon N-70 in the table in col.8.  Also see col.5,ln.45-55 and the attached state of the art MSDS in the search notes clearly establishing AE Neodol 25-7 and FAES Texapon N-70  tradenames in the table in col.8,ln15-16 to be anionic surfactants.  Accordingly within the tables of col.7-8, Baldridge guide one of ordinary skill to easily modify or optimize the amount of anionic surfactant in the detergent within the broadly claimed range without the exercise of inventive skill.
The laundry additives of claims 10 and 11 are taught by Baldridge et al in col.5-6 teaching that the liquid laundry detergent further comprises enzymes, neutralizers, etc. (see claim 11; col.6, ln25-40).
Regarding claims 6-7 and 15-16 Baldridge et al.  teach dosing in col.6,ln.66 and guide one of ordinary skill to dry laundry detergents in col.1,ln.40 which one of ordinary skill can envisage by the term “dry” laundry detergent would encompass about 0% water and or solvent composition in general.  See also col.2,ln.37. 
Regarding the % of saccharomyces of claims 3 and 11-12, Baldridge et al. guide one of ordinary skill to optimize the % of saccharomyces in the detergent by teaching that the fermentation broth contains between 4 and 8% dry yeast solids. See col.3,ln.52.  Also see the 2nd table in col.7, sample A has 0% saccharomyces fermentation and sample B has 20%.  It is the Examiner’s position that the ranges suggested and exemplified by the prior art guides one of ordinary skill to optimize the % of 
Also, Baldridge et al. do not teach a method for laundering garments or fabrics comprising the claimed steps of placing the garments or fabrics in a laundering apparatus, adding the saccharomyces ferment laundry detergent composition to the laundering apparatus, such.that the wash,water and laundry detergent composition form a wash composition with the garments or fabrics being Immersed in the wash composition; and laundering the garments or fabrics In the wash composition within the laundering apparatus as is required by independent claims 1, 11 and the laundry placing/drying steps of dependent claims 21-24.    
Zou et al. (CN102115697A) Google Patents translation teaches the commonly known method of laundry with placing clothes in to a washing machine, see description method line item 1, and can be dried, line item 2 under the same description method. Thus teaching that both the washing tub and the clothes placed within the tub are effectively cleaned with an analogous saccharomyces ferment detergent (in either powder or liquid forms as broadly claimed also).  See summary of invention paragraphs numbered 2-10.  See specifically paragraph 10 guiding one of ordinary skill to the claimed method of a saccharomyces ferment detergent (in either the washing powder or washing liquid detergent) comes into contact with the clothing and laundry washing tub and thus removes any peculiar smells. 
Regarding the claim amendment to the requiring 0.1% to 2% of the saccharomyces ferment filtrate, see the Google Patents translation page 2 and claims 3-10 guiding one of ordinary skill to a bacterial nutrient solution in the fermentor tank in 1: 19 ratio kept at pH 4.0-5.0 and temperature 28-30 ℃, being anaerobically fermented and cultivated 7-10 days.  1-3% of this solution is dissolved fully in ten minutes even stirring of composite bacteria mother liquor.  See also page 2 of the translation, summary of the invention, items 3-7.  Item 10 specifically exemplifies using even a 1:4 ratio of the ferment in laundry prevents peculiar smell, mould, bacterial plaque on the interior of washing machine.  
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/PREETI KUMAR/Examiner, Art Unit 1764